I concur in the procedure outlined in the principal opinion in this case as being the proper and necessary procedure to be followed in order to vest the court with jurisdiction to require the taking of a deposition. I am, however, of the opinion that the writ originally issued in this cause was improvidently issued, but the court having taken jurisdiction of the matter and there being some uncertainty as to the procedure, I think it is proper to dispose of the procedural matter in the instant case. The facts, however, disclose that the plaintiff filed his complaint in the district court to recover damages for personal injuries alleged to have been sustained. The defendant filed a demurrer to the complaint and noticed the demurrer for hearing. Before the time had arrived for hearing the arguments on the demurrer, the defendant made an affidavit in pursuance of title 104, ch. 51, § 7, for the purpose of requiring the plaintiff to appear *Page 161 
for the taking of his deposition. Notice of the taking of the deposition with a copy of the affidavit was served upon counsel for the plaintiff. When the time arrived for the hearing of the argument upon the demurrer, counsel for defendant appeared, and counsel for the plaintiff failed to appear. It was then stated to the court by counsel for defendant that the notice had been served upon counsel for the plaintiff and that counsel for the plaintiff had advised counsel for defendant that the plaintiff would not appear in pursuance of the notice and affidavit, for the taking of the deposition. It does not appear that the plaintiff was served with the notice.
Without service of any notice or any motion relating to an extension of time within which to answer, counsel for defendant then informally asked the court to make an order extending the time to answer until ten days after plaintiff should surrender himself for the taking of his deposition in the event that the demurrer should be overruled, or the same length of time to answer any amended complaint should the demurrer be sustained. The demurrer and this ex parte motion for an extension of time with the requested condition were then submitted to the court. No further notice was at any time served upon the plaintiff, except that it appears that after the court had overruled the demurrer, and had made findings of fact and conclusions of law as to the decision of the court on the matters submitted, such findings and order were served upon counsel for plaintiff.
That the court had jurisdiction to extend the time within which to answer may not be questioned. The only point involved is as to whether or not the court had the power to impose the condition as to the time to answer. As heretofore stated, I agree with the analysis made and the procedure required and that the court had no power to impose as a condition that the plaintiff should appear for the taking of his deposition. That part of the order, however, was erroneous, and before plaintiff was entitled to come to this *Page 162 
court for a writ of certiorari, in my opinion, he should have applied to the district court, which he had a right to do, ex parte, to have the erroneous part of the order vacated for the reason that it was made ex parte and without notice. Counsel for the plaintiff was entitled to notice of the motion to extend the time within which defendant was required to answer, as required by section 104-43-6, and even if notice of the motion had been served upon counsel for plaintiff, he still had the right to contest that part of the motion and to be heard upon it and have it vacated by the trial court and, in my opinion, should have done so, thereby giving the trial court opportunity to correct the error before filing his application for the writ in this court.